Title: To Alexander Hamilton from Morgan Lewis, 10 October 1790
From: Lewis, Morgan
To: Hamilton, Alexander


Rhinebeck [New York] October 10, 1790. “I have delayed answering your obliging and friendly Letter.… The Arrangement of Commissioners, I am satisfied is as it should be. There is an affinity between the present and former Offices which I did not sufficiently advert to. I assure you, I had no wish to interfere with the Gentleman you allude to; he never once occurred to me, nor was the Appointment the main Object of my Letter. I thought it a Duty I owed your Friendship to acquaint you with Measures which I had every Reason to believe had been adopted by Persons unfriendly to you and your Plans. You may doubt my Sincerity, but I declare I have neither Motive, or Wish to deceive you. The Situation of my public Accounts lies heavy on my Spirits; and I am anxious to know if Mr. Woolcot has taken the Opinion of the Attorney General. I feel a Delicacy in writing to you upon this Subject because I am doubtful of its Propriety. Yet I know not how otherwise to be informed. I have repeatedly applied to my Relations in Town upon the Occasion, but they are so absorbed in Speculation that I cannot prevail on them even to answer my Letters. If it will not interfere with your Business, you will confer on me a new Obligation, by acquainting me with the real state of this disagreable, tho to me, important affair.…”
